                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James Reginald Rose,                  )                      C/A No. 0:17-2921-RBH-PJG
                                      )
                  Plaintiff,          )
                                      )
       vs.                            )                                 ORDER
                                      )
Lisa Young,                           )
                                      )
                  Defendant.          )
_____________________________________ )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendant. The defendant filed a motion for summary judgment

on January 22, 2019, pursuant to the Federal Rules of Civil Procedure. (ECF No. 95.) As the

plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d

309 (4th Cir. 1975), on January 23, 2019, advising the plaintiff of the importance of a motion for

summary judgment and of the need for him to file an adequate response. (ECF No. 97.) The

plaintiff was specifically advised that if he failed to respond adequately, the defendant’s motion may

be granted, thereby ending his case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

the plaintiff has failed to respond to the motion. As such, it appears to the court that he does not

oppose the motion and wishes to abandon this action.




                                            Page 1 of 2
       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue with

this case and to file a response to the defendant’s motion for summary judgment within fourteen (14)

days from the date of this order. Plaintiff is further advised that if he fails to respond, this action

may be recommended for dismissal with prejudice for failure to prosecute. See Davis v.

Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.




                                                       ____________________________________
                                                       Paige J. Gossett
                                                       UNITED STATES MAGISTRATE JUDGE
March 1, 2019
Columbia, South Carolina




                                             Page 2 of 2
